Name: Commission Regulation (EEC) No 3896/87 of 22 December 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 87 Official Journal of the European Communities No L 365/57 COMMISSION REGULATION (EEC) No 3896/87 of 22 December 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For .the Commission COCKFIELD Vice-President (  ) OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 335, 13 . 12. 1985, p . 9 . 24. 12. 87No L 365/58 Official Journal of the European Communities ANNEX Description Amount of unit values per 100 kg net Code CCT heading No (') CN code (') ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 New potatoes 07.01 A II 0701 90 51 0701 90 59 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 74,16 ¢ 22,20 1.12 Broccoli ex 07.01 B I ex 0704 90 90 96,70 4176 768,82 199,60 675,06 15813 75,09 147018 224,61 66,96 1.14 White cabbages and red cabbages 07.01 B II 0704 90 10 34,79 1503 276,66 71,83 242,92 5690 27,02 52905 80,82 24,09 1.16 Chinese cabbage ex 07.01 Bill ex 0704 90 90 35,29 1524 280,60 72,85 246,38 5771 27,40 53659 81,97 24,43 1.20 Cabbage lettuce 07.01 D I 0705 11 10 0705 1 1 90 121,01 5227 962,15 249,80 844,82 19790 93,98 183988 281,09 83,79 1.22 Endives ex 07.01 D II ex 0705 29 00 34,14 1474 271,46 70,48 238,36 5583 26,51 51911 79,30 23,64 1.28 Peas 07.01 F I 0708 10 10 0708 10 90 241,36 10425 1918,96 498,21 1 684,96 39471 187,44 366957 560,63 167,13 1.30 Beans (of the species Phaseolus) 07.01 F II 0708 20 10 0708 20 90 111,31 4807 884,98 229,76 777,06 18203 86,44 169232 258,55 77,07 1.32 Broad beans ex 07.01 F III ex 0708 90 00 72,60 3135 577,24 149,86 506,84 11873 56,38 110383 168,64 50,27 1.40 Carrots ex 07.01 G II ex 0706 10 00 7/70 331 60,66 15,99 53,18 1205 5,96 11577 17,99 5,41 1.50 Radishes ex 07.01 G IV ex 0706 90 90 78,46 3389 623,83 161,96 547,76 12831 60,93 119294 182,25 54,33 1.60 Onions (other than wild onions and sets) ex 07.01 H 0703 10 19 - 16,55 715 131,61 34,17 115,56 2707 12,85 25168 38,45 11,46 1.70 Garlic ex 07.01 H 0703 20 00 161,30 6967 1 282,48 332,97 1 126,09 26379 125,27 245245 374,68 111,69 1.74 Leeks ex 07.01 IJ ex 0703 90 00 30,78 1329 244,77 63,55 214,92 5034 23,90 46807 71,51 21,31 1.80 1.80.1 1.80.2 Asparagus : 07.01 K  green  other ex 0709 20 00 ex 0709 20 00 565,07 177,51 24407 7667 4492,62 1411,30 1 166,41 366,41 3944,78 1 239,20 92408 29029 438,83 137,85 859109 269879 1312,53 412,31 391,28 122,91 1.90 Artichokes 07.01 L 0709 10 00 113,97 4922 906,14 235,26 795,64 18638 88,51 173278 264,73 78,92 1.100 Tomatoes 07.01 M 0702 00 10 0702 00 90 83,49 3 606 663,79 172,34 582,85 13653 64,83 126935 193,92 57,81 1.110 Cucumbers 07.01 P I 0707 00 1 1 0707 00 19 49,36 2132 392,44 101,88 344,58 8072 38,33 75045 114,65 34,18 1.112 Chantarelles 07.01 Q II 0709 51 30 380,81 16444 3035,75 791,09 2634,74 60745 294,66 570911 890,27 264,14 1.118 Fennel 07.01 R 0709 90 50 44,49 1921 353,78 91,85 310,64 7276 34,55 67652 103,35 30,81 1.120 Sweet peppers 07.01 S 0709 60 10 80,35 3470 638,87 165,87 560,97 13141 62,40 122170 186,65 55,64 1.130 Aubergines 07.01 T II 0709 30 00 83,65 3613 665,09 172,67 583,99 13680 64,96 127184 194,30 57,92 24. 12. 87 Official Journal of the European Communities No L 365/59 \ Description I Amount of unit values per 100 kg net Code CCT heading No (') CN code (') ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.140 Vegetable marrows (including courgettes) 07.01 T I 0709 90 70 68,99 2979 548,50 142,40 481,61 11282 53,57 104888 160,24 47,77 1.150 Celery stalks and leaves ex 07.01 T III ex 0709 40 00 55,62 2402 442,21 114,81 388,29 9095 43,19 84563 129,19 38,51 1.160 Sweet potatoes, freh, whole ex 07.06 B ex 0714 20 00 87,90 3797 698,91 181,45 613,68 14375 68,26 133650 204,18 60,87 2.10 Bananas, fresh ex 08.01 B ex 0803 00 10 36,44 1574 289,78 75,23 254,44 5960 28,30 55413 84,66 25,23 2.20 Pineapples, fresh ex 08.01 C ex 0804 30 00 49,16 2123 390,90 101,49 343,23 8040 38,18 74751 114,20 34,04 2.30 Avocados, fresh ex 08.01 D ex 0804 40 10 ex 0804 40 90 128,03 5530 1017,90 264,27 893,78 20937 99,42 194650 297,38 88,65 2.40 Mangoes and guavas, fresh ex 08.01 H ex 0804 50 00 155,41 6712 1 235,63 320,80 1 084,95 25415 120,69 236285 360,99 107,61 2.50 2.50.1 2.50.2 2.50.3 Sweet oranges, fresh : 08.02 A I  Sanguines and semi-sanguines 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Navels, Navelines, Navelates, Salusti ­ anas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 15 0805 10 25 0805 10 35 0805 10 45  others 0805 10 19 0805 10 29 0805 10 39 0805 10 49 95,60 32,81 44,60 4112 1417 1926 746,74 260,86 354,62 198,46 67,72 92,07 664,05 229,05 311,37 14837 5365 7294 74,12 25,48 34,63 143693 49884 67813 223,54 76,21 103,60 66,52 22,72 30,88 2.60 2.60.1 2.60.2 2.60.3 2.60.4 Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : ex 08.02 B  Monreales and satsumas ex 08.02 B II ex 0805 20 30  Mandarins and wilkings ex 08.02 B II ex 0805 20 50  Clementines 08.02 B I ex 0805 20 10  Tangerines and others ex 08.02 B II ex 0805 20 70 ex 0805 20 90 34,43 44,92 52,69 127,02 1487 1933 2276 5486 273,79 358,31 418,94 1 009,94 71,08 93,05 108,77 262,21 240,40 310.84 367.85 886,78 5631 7092 8617 20773 26,74 34,99 40,92 98,64 52356 67414 80113 193127 79,98 104,86 122,39 295,05 23,84 31,49 36,48 87,96 2.70 Lemons, fresh ex 08.02 C ex 0805 30 10 37,56 1622 298,62 77,53 262,20 6142 29,16 57104 87,24 26,00 2.80 2.80.1 2.80.2 Grapefruit, fresh : ex 08.02 D  white  pink ex 0805 40 00 ex 0805 40 00 38,67 53,11 1670 2294 307,51 422,26 79,84 109,63 270,01 370,77 6325 8 685 30,03 41,24 58 805 80748 89,84 123,36 26,78 36,77 No L 365/60 Official Journal of the European Communities 24. 12. 87 \ Description Amount of unit values per 100 kg net Code CCT heading No (') CN code (') ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.81 Limes and limettes ex 08.02 E ex 0805 30 90 162,89 7035 1 295,05 336,23 1 137,12 26637 126,49 247648 378,35 112,79 2.90 Table grapes 08.04 A I 0806 10 11 0806 10 15 0806 10 19 72,78 3143 578,70 150,24 508,13 11903 56,52 110664 169,07 50,40 2.95 Chestnuts 08.05 C ex 0802 40 00 70,93 3063 563,93 146,41 495,16 11599 55,08 107838 164,75 49,11 2.100 Apples 08.06 A II 0808 10 91 0808 10 93 0808 10 99 45,33 1958 360,46 93,58 316,51 7414 35,20 68930 105,31 31,39 2.110 Pears 08.06 B II ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 61,05 2637 485,45 126,03 426,25 9985 47,41 92831 141,82 42,28 2.120 Apricots 08.07 A 0809 10 00 216,12 9335 1718,29 446,1 1 1 508,76 35343 167,84 328 584 502,00 149,65 2.130 Peaches ex 08.07 B ex 0809 30 00 161,74 6986 1 285,98 333,87 1 129,16 26451 125,61 245913 375,70 112,00 2.140 Nectarines ex 08.07 B ex 0809 30 00 201,21 8691 1 599,78 415,35 1 404,70 32905 156,26 305921 - 467,38 139,33 2.150 Cherries 08.07 C 0809 20 10 0809 20 90 115,53 4978 911,55 240,12 799,31 18105 89,61 173756 270,27 80,21 2.160 Plums 08.07 D 0809 40 1 1 0809 40 19 212,09 9152 1 689,26 437,62 1 487,90 34549 164,46 322927 492,32 145,96 2.170 Strawberries 08.08 A 0810 10 10 0810 10 90 500,58 21621 3979,88 1 033,29 3494,56 81862 388,74 761 058 1 162,73 346,63 2.175 Fruit of the species Vaccinium myrtillus 08.08 C 0810 40 30 155,23 6688 1 240,23 322,25 1 074,37 24633 120,26 232567 362,70 108,08 2.180 Water melons ex 08.09 0807 10 10 28,08 1212 224,02 57,91 196,89 4556 21,77 42751 65,15 19,38 2.190 Melons (other than water melons) : ex 08.09 ( I I I I I 2.190.1  Amarillo, Cuper, Honey Dew, Onte ­ niente, Piel de Sapo, Rochet, Tendral ex 0807 10 90 55,74 2407 443,17 115,06 389,13 9115 43,28 84746 129,47 38,59 2.190.2  other ex 0807 10 90 117,27 5065 932,36 242,06 818,66 19177 91,07 178 292 272,39 81,20 2.195 Pomegranates ex 08.09 ex 0810 90 90 69,52 3003 552,79 143,52 485,38 11370 53,99 105709 161,50 48,14 2.200 Kiwis ex 08.09 0810 90 10 165,41 7144 1315,11 341,44 1 154,74 27050 128,45 251 484 384,21 114,54 2.202 Khakis ex 08.09 ex 0810 90 90 90,95 3928 723,1 1 187,74 634,93 14873 70,63 138278 211,25 62,98 2.203 Lychees ex 08.09 ex 0810 90 90 368,36 15910 2928,70 760,37 2571,57 60240 286,07 560046 855,63 255,07 (') The numbers indicated in the 'CN code' column will replace those in the 'CCT heading No column from 1 January 1988 .